Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/18/2022, wherein claims 20, 22 and 39 were amended. Claims 1-11, 13-17, 21 and 23 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the first pair of locking features" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 37 to depend from claim 35.
Claim 37 recites the limitation "the second pair of locking features" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 37 to depend from claim 35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22, 28, 30-34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (US 7,434,687).
Regarding claim 20, Itou discloses a packaging system (at 1 in Fig. 1) capable of use with an elongate medical device comprising an elongated shaft extending between a proximal end portion and a distal end portion, comprising: a tray base (at 3), wherein the tray base comprises: a plurality of first posts (See three posts labeled as “First posts” in Fig. 1 shown below) disposed outwardly with respect to a planar surface of the tray base; and a second post (See post labeled as “Second posts” in Fig. 1 shown below) disposed outwardly with respect to the planar surface of the tray base and apart from the plurality of first posts, wherein the second post is capable of securing a proximal end portion of an elongate medical device on the tray base, wherein each first post of the plurality of first posts is capable of securing a distal end portion of an elongate medical device on the tray base, and wherein the plurality of first posts are disposed along a U-shaped line.

    PNG
    media_image1.png
    713
    1059
    media_image1.png
    Greyscale

	Regarding claim 22, Itou discloses the  plurality of first posts are spaced on the tray base so as to accommodate varying lengths of elongate medical devices.
Regarding claim 28, Itou discloses the tray base further comprises a projection (See Fig. 1 labeled above) disposed outwardly with respect to the planar surface of the tray base, and wherein the projection is capable of securing a tether coupled to a proximal end portion of an elongate medical device on the tray base.
Regarding claim 30, Itou discloses a tray cover (at 60) capable of fitting onto the tray base with an elongate medical device loaded thereon.
Regarding claim 31, Itou discloses when the tray cover is placed over the tray base, a space (cavity formed between the tray base and the tray cover) is formed therebetween, and wherein the space is capable of receiving a free end portion of a tether coupled to a proximal end portion of an elongate medical device on the tray base.
Regarding claim 32, Itou discloses when the tray cover is placed over the tray base, an opening (at 22 in Fig. 1) is formed therebetween, and wherein the opening is configured such that a free end portion of a tether coupled to a proximal end portion of an elongate medical device on the tray base can exit out of the opening.
Regarding claim 33, Itou discloses the tray base further comprises a pair of extensions (material on either side of 24 – See Fig. 1 labeled above) disposed outwardly with respect to the planar surface of the tray base and adjacent to the second post, and wherein the pair of extensions define a valley (at 24) therebetween.
Regarding claim 34, Itou discloses the valley is capable of receiving and frictionally supporting elongated components with different sizes therein.
Regarding claim 39, Itou discloses an elongate medical device (See Fig. 7), wherein a distal end portion of the elongate medical device is secured to a first post of the plurality of first posts; and a proximal end portion of the elongate medical device is secured to the second post.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 7,434,687) as applied to claim 28 above, in view of McNabb et al. (US 2018/0250495). Itou discloses the claimed invention except for the projection comprising an under-cut structure. However, McNabb teaches a packaging system (See Fig. 1) comprising a tray base (20) having posts/projections (26B/26C) with an under-cut structure for the purpose of creating a snap fit engagement with a medical component disposed therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projection of Itou with an under-cut structure as taught by McNabb in order to form a more secure coupling with the contents.

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (US 7,434,687) as applied to claim 33 above, in view of Nagamatsu (US 8,672,881). As described above, Itou  discloses the claimed invention except for the specifics of the extensions. However, Nagamatsu teaches it is well known in the art to provide first and second pairs of locking features (at 66 in Figs. 8-9) on opposing sides of valleys (61/62/63), wherein the locking features are disposed at different heights (See locking features 66 are closer to the bottom wall at 64a in Fig. 9 and locking features 66 are further from the bottom wall at 64c in Fig. 9) for the purpose of securely holding items of different sizes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extensions of Itou with locking features having different heights from the bottom of the valley as taught by Nagamatsu in order to securely retain objects of different sizes. 


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6394269-B1, US-20020049467-A1, US-6047815-A, US-5947284-A, US-5533611-A, US-5271495-A, US-5099994-A, US-4713059-A and US-4262800-A disclose similar packaging systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735